Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 21, 1986, convicting him of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We also find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85). Mollen, P. J., Mangano, Kunzeman and Weinstein, JJ., concur.